ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 28th 2022 have been fully considered but they are not persuasive. 
With regards towards applicant’s assertion that Ghajar (US2015/0130703) in view of Veeramani (US2019/0038964) do not teach the limitation “identifying an interaction with one or more displayed elements; and characterizing the identified interaction in dependence upon the user profile regarding the head motion and eye motion information,” the Examiner must respectfully disagree. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Ghajar teaches measuring eye movements and creates a variability metric which corresponds to how accurately and how consistently the subject visually tracks movement of the focus of advertisement and characterizing the user’s interest in the subject as attentive or non-attentive (Ghajar paragraph 80-82). Ghajar also teaches detected changes in the attention state is used to update a profile of the subject (Ghajar paragraph 99). The Examiner admits that it is unclear whether the variability metric of the user is stored within the user profile of Ghajar. To remedy this deficiency Veeramani is cited because Veeramani teaches a user profile that contains eye motion tolerance data. The Examiner asserts that it would be obvious to incorporate the eye motion tolerance data of Veeramani into the user profile of Ghajar in order to account for user’s comfort while viewing delivered content. Alternately, it would have been obvious to incorporate the variability metric of the user (as found in Ghajar) into the user profile as such data would be useful to customize settings to a particular user. 
With regards towards applicant’s argument asserting that the viewing of an advertisement is a passive activity, (i.e. not an interaction) the Examiner must respectfully disagree. The Examiner’s interpretation of the limitation comes from Applicant’s paragraph 63 which states: “Here, the word ‘interaction’ may be taken as referring to interaction with a virtual element in interactive content (such as selection of a menu item in a game), viewing a particular area of a displayed image, or any other acknowledgement and/or use of the displayed content.” The Applicant’s specification directly contradicts the Applicant’s argument and the Examiner finds the argument unpersuasive. 
Therefore, the Examiner finds the applicant’s arguments unpersuasive and the prior 103 rejection remains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624